DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  It uses the phrase “the middle of the sealing surface”.  While it appears these terms may have implicit antecedent basis the examiner suggests amending the claims to something like “a middle” to avoid any potential issue of lack of antecedent basis..  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  It uses the phrase “the plasticizing temperature”.  While it appears these terms may have implicit antecedent basis the examiner suggests amending the claims to something like “a plasticizing temperature” to avoid any potential issue of lack of antecedent basis..  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  It uses the phrase “the plasticizing temperature”.  While it appears these terms may have implicit antecedent basis the examiner suggests amending the claims to something like “a plasticizing temperature” to avoid any potential issue of lack of antecedent basis..  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 9, 10, 25 and 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the peripheral inner region of the sealing surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 3 does recite “a peripheral inner region of the sealing surface”.  However, claim 6 is not dependent from claim 3 but is now dependent from claim 2, which does not recite “a peripheral inner region of the sealing surface”.  It is unclear if claim 6 was intended to be dependent from claim 2 or 3.   It is suggested that applicant either amended claim 6 to recite “a peripheral inner region of the sealing surface” or in the alternative, correct the dependency to claim 3 so that antecedent basis exists.

Claim 9 recites the limitation "the region of the welded-in portion of a port" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 8 does recite “a welded-in portion of a port”.  However, claim 9 is not dependent from claim 8 but is now dependent from claim 2, which does not recite either “a region” or that it is of “a welded-in portion of a port”  It is unclear if claim 9 was intended to be dependent from claim 2 or 8.   It is suggested that applicant either amended claim 9 to recite “a region of a welded-in portion of a port” if the intent was to depend from claim 2.   Alternative, applicant could correct the dependency to claim 8 and amended claim 9 to recite “a region of the welded-in portion of the port”.

Claim 10 recites the limitation "the region of the recess of the welded-in portion" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 8 does recite “a recess” and “a welded-in portion” and claim 9 recites “region” and “the welded-in portion.  However, claim 10 is not dependent from claim 8 or 9 but is now dependent from claim 2, which does not recite “a region”, “a recess” or “a welded-in portion”  It is unclear if claim 10 was intended to be dependent from claim 2 or 8 or 9.   It is suggested that applicant either amended claim 10 to recite “a region of a recess of a welded-in portion” if the intent is to depend from claim 2.  Alternatively, applicant could correct the dependency to claim 9 so that antecedent basis exists.

It should be noted that claim 8, 9 and 10 all use overlapping terminology with variations on the reference to a/the welded-in portion with inconsistent antecedent basis.  It is strongly suggested that applicant review the dependency and terminology choices in claims 8, 9, and 10 to ensure proper antecedent basis.

Claim 25 recites the limitation "the port" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the limitation be amended to recite “a port”. 

Claim 28 recites the limitation "the peripheral outer region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the limitation be amended to recite “a peripheral outer region”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-11 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swartz (US 5993593 A), Fujii (JP 2011-177443 A) and Mihira (JP 2007-007128 A).
As to claim 2, Swartz discloses a welding tool (see Figure 3E, and column 4, line 60 to column 5, line 38) for pulse welding a film (layers 11 and 11' of thermoplastic film) made of plastic of a medical pack (see Figure 1; see column 9, lines 12-29; see also especially column 1, line 48, reciting “pharmaceutical packaging”, and column 1, line 65, reciting “medical packaging”), said welding tool comprising a welding jaw (compression members 20 and 30, which can each include a sealing element 32) having a sealing strip (sealing element 32) for clamping the film during welding thereof (films 11, 11’), 
wherein the sealing strip (sealing element 32) extends along the welding jaw (compression members 20 and 30) and can be pressed onto the film (layers 11 and 11' of thermoplastic film), 
wherein the sealing strip (sealing element 32) comprises a sealing surface (the electrical resistance through ridge 32a; see also column 5, line 54, disclosing “Sealing element 36 is electrically connected, by means of an anode 36a and a cathode 36b, to an impulse power unit 60 capable of bringing the temperature of sealing element 36 to sealing temperature in less than 0.5 seconds.”) and inner (lateral surface of sealing element 32) and outer (other lateral surface of sealing element 32) clamping regions that adjoin the sealing surface, 
wherein the sealing strip can be heated to plasticize that portion of the plastic film (9) that adjoins the sealing surface, thereby forming a weld seam (or heat seal), 
However, Swartz does not disclose that the sealing surface comprises a plateau that protrudes from the sealing strip.
However, JP 2011-177443 A discloses and makes obvious that the sealing surface comprises a plateau that protrudes from the sealing strip.  See that translation, disclosing that:
The side heating press die 20 of this example is provided with a side seal part forming part 21 having a flat bottom surface and extending a predetermined length, and substantially parallel to the side seal part forming part 21, and the bottom surface forming a side seal part. Is located below the lower surface of the portion and extends a predetermined length with a predetermined width, and is positioned between the side seal portion forming portion 21 and the side internal seal portion forming portion 22 with a predetermined width. And a non-seal portion forming recess 23 extending a predetermined length.  Further, the side heating press die 20 is provided with a non-seal portion forming portion 24 that extends laterally from the side portion internal seal portion forming portion 22 (in the direction opposite to the side seal portion forming portion 21).
In particular, in the side heating press mold 20, as shown in FIG. 8, the side seal portion forming portion 21 has a width (R) wider than the side seal portion to be formed, and the width of the side seal portion. (71a and 81a shown in FIG. 10) can be adjusted. The inner side portion of the side seal portion forming portion 21 (the outer portion of the non-seal portion forming recess 23) is formed in a straight line, and the inner corner portion of the side seal portion forming portion 21 is curved or It is chamfered. And the side seal part forming part 21 has substantially the same width from one end to the other end, as shown in FIG.


    PNG
    media_image1.png
    408
    573
    media_image1.png
    Greyscale

Additionally, JP 2011-177443 A teaches that the plateau is beneficial, teaching in the translation that:
And by using the side part heating press die 20 having the side seal part forming part 21, the side part internal seal part forming part 22 and the non-seal part forming concave part 23 having different heights as described above, FIG. As shown in the figure, it is bent and slightly bulged and pressed by the mold so that the side part containing air inside and the side part slightly separated from the side part are the same or the side part is slightly delayed. For this reason, since the side part is not excessively heated, the shape of the formed side seal part 71 (81) can be maintained in a good state, and the side part internal seal part that forms the liquid contact side seal part The pressure can be concentrated on the forming portion 22 to form a reliable seal portion. Further, among the air between the sheets pressed by the side inner seal portion forming portion 72 (82), the air pushed to the outside opposite to the liquid contact side can be transferred to the non-seal portion 73 (83). Therefore, the air is prevented from remaining in the formed side inner seal portion 72 (82), and the thinning due to the remaining air and the formation of pinholes are prevented. 
Furthermore, with only one side seal, if the width is wide, the repulsion can be suppressed. On the other hand, there is a high possibility that air will be trapped. By providing two seals and a non-seal part between them, the side seals suppress the repulsion of the side edge of the sheet, preventing crispness, and the inner seal completely seals while extruding air to both sides due to the presence of the non-seal part Can be formed, and the formation of pinholes and thin portions due to the side seal portions can be reliably prevented.

Similarly, Mihira discloses a sealing strip with a series of plateaus (called protrusions B12).  See the marked up Figure below..  

    PNG
    media_image2.png
    453
    576
    media_image2.png
    Greyscale

Mihira discloses in the translation that:
The heat seal bar B includes an upper seal bar B1 and a lower seal bar B2 that are opposed to each other, and a seal strip 5 is formed by sandwiching a film at a partition forming portion of the container body 1 between the upper and lower seal bars and thermocompression bonding. Is done. The pressure surface B21 of the lower seal bar is formed flat, and a plurality of protrusions B12 are formed on the pressure surface B11 of the upper seal bar B1. As shown in FIG. 4, a weak auxiliary seal portion 7 having a sealing strength smaller than that of the seal strip portion 5 is formed between the seal strip portions 5 by the heat seal bar B. In addition, you may form the weak auxiliary | assistant seal | sticker part 7 using the heat | fever of heat sterilization.

Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of the invention that the sealing surface comprises a plateau that protrudes from the sealing strip in order that the side seals suppress the repulsion of the side edge of the sheet, preventing crispness, and the inner seal completely seals while extruding air to both sides due to the presence of the non-seal part Can be formed, and the formation of pinholes and thin portions due to the side seal portions can be reliably prevented as taught by Fujii and to create seals and weak auxiliary seals as taught by Mihira.

As to claim 3, Swartz as modified by Fujii and Mihira discloses that a peripheral inner region (see Figures 2D and 2E) of the sealing surface (surface of sealing element 32) is depressed in relation to the plateau (around ridge 32a).  Fujii and Mihira also discloses a similar depressions.

As to claim 4, Swartz, Fujii and Mihira makes obvious that the plateau is arranged essentially in the middle of the sealing surface.  Swartz locates the ridge in the midge of the sealing surface.  Fujii also locates the plateau in the middle.  Mihira also, locates that the 5 plateaus such that they are in the middle.

As to claim 5, Swartz as modified by Fujii and Mihira discloses and/or is capable of being used such that during welding the inner clamping region is at a temperature which is less than the plasticizing temperature of the film that is to be welded.  See column 4, line 8, disclosing “the chilled coolant fluid is now directly channeled to the high-temperature sealing compression member. In addition, the present invention employs shaped, tubular sealing elements independent of any release material.”  See also column 9, line 12, disclosing “commingling the sealed edges of the total laminate, including the thin LCP layers using a median temperature of 425° C. (c. 800° F.), but with a very short impulse (less than 0.5 second) and immediately cooling the commingled materials at the seal line to room temperature in less than 3 seconds.”  The coolant fluid operation reads on the claimed limitation as the inner and outer regions are closer to the cooling source and thus cooler and capable of being kept below the plasticizing temperature.
Fujii and Mihira would also function such that during welding the inner clamping region is at a temperature which is less than the plasticizing temperature of the film that is to be welded.  

As to claim 6, Swartz discloses that the peripheral inner region of the sealing surface (17) is at one height with the respective adjoining clamping region (see Figures 2A-E).  Mihira also discloses the peripheral inner region of the sealing surface is at one height with the respective adjoining clamping region, which results in the pattern of seal strips 5 and weak auxiliary seal portions 7.

    PNG
    media_image3.png
    80
    296
    media_image3.png
    Greyscale


As to claim 7, Swartz discloses a cooling element (coolant channels or coolant fins), on which an electrical heating conductor (sealing element 36) is placed, wherein an upper part (11) having the sealing strip (32) is placed on the cooling element (cooling fin or channel)..  See column 7, line 63, disclosing “It is further contemplated that, rather than being tubular, sealing element 36 may be provided with multiple channels through which coolant could flow. Alternately, sealing element 36 may be provided with cooling fins to increase the surface area of the element across which heat energy could dissipate. These fins optionally may have coolant flowing over them to accelerate heat dissipation. Where a sealing die is used to form the heat seal, the sealing die may be cooled by having coolant flow over or through it.”

As to claim 8, Swartz discloses and/or is capable of being used such that an upper part of the welding tool comprises a recess (visible in Figures 2D-F and 3A-E), that accommodates a welded-in portion of a port.  See column 6, lines 47-63, disclosing: 
In a fourth, alternate, embodiment, an example being shown in FIG. 2D, one or both of the compression members 20 and 30 may have a three-dimensional conformation at one or more points along their surface, such that, as shown in FIG. 3E, one or more separate workpiece elements 14 having regular or irregular geometries in cross-section may be accommodated so they may be incorporated into the heat-sealed product 12 such that an hermetic seal is formed between the film layers and the incorporated element. 
In a fifth embodiment related to the fourth embodiment, it is contemplated that either one or both of backing layers 24 and 34 of compression members 20 and 30 may be made of a resiliant material that is capable of accommodating the three-dimensional geometry of a separate element 14 to be incorporated into the heat-sealed product 12 such that an hermetic seal is formed between the film layers and the incorporated element.

See also marked up Figure 3C below:

    PNG
    media_image4.png
    287
    437
    media_image4.png
    Greyscale


As to claim 9, Swartz as modified by Fujii and Mihira makes obvious that the sealing surface comprises two protruding rib in the region of the port to be welded in in the region of the welded-in portion of a port.  Swartz makes obvious a single rib and discloses a port as discussed above.  See especially Figures 3C and 3E, wherein the ridge 32a functions as a rib.  Mihira discloses obvious plural ribs, each created by protrusion B12, as shown by the figure below:

    PNG
    media_image3.png
    80
    296
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of the invention that the sealing surface comprises two protruding rib in the region of the port to be welded in in the region of the welded-in portion of a port in order to create a stronger seal portion.

As to claim 10, Swartz as modified by Fujii and Mihira is capable of being used such that the welding tool is designed in such a way that the sealing surface is able to be heated more strongly in the region of the recess for the welded-in portion than in an adjoining region of the sealing surface, in which two films are welded to one another.

As to claim 11, Swartz as modified by Fujii and Mihira makes obvious that in that the plateau is provided as a strip-shaped contour on the sealing surface. See for example Fujii (disclosing seal portion forming portion 22 with a predetermined width) and Mihira (protrusions B12), which show the plateau is provided as a strip-shaped contour.

As to claim 23, Swartz, Fujii and Mihira does not disclose wherein the plateau occupies 60 to 75%, of the width of the weld seam.
However, changes in size and shape and rearrangement of parts is obvious.  MPEP 2144.04.  Additionally, such configurations are well within the design capabilities of one of ordinary skill in the art, which would be following consumer product size and shape demands and needs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the additional limitation that the plateau is provided as a strip-shaped contour on the sealing surface and/or the plateau occupies 60 to 75%, of the width of the weld seam as an obvious change in size and shape and rearrangement of parts of the welding tool in order to correspond to consumer product size and shape demands and needs.

As to claim 24, Swartz, Fujii and Mihira does not disclose that the plateau has a height between twenty and sixty micrometers.
However, changes in size and shape and rearrangement of parts is obvious.  MPEP 2144.04.  Additionally, such configurations are well within the design capabilities of one of ordinary skill in the art, which would be following consumer product size and shape demands and needs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the additional limitation that the plateau has a height between twenty and sixty micrometers as an obvious change in size and shape and rearrangement of parts of the welding tool in order to correspond to consumer product size and shape demands and needs.

As to claim 25, Swartz as modified by Fujii and Mihira  discloses that the sealing surface comprises at least one protruding rib in the region of the port to be welded in. See especially Figures 3C and 3E, wherein the ridge 32a functions as a rib.  Swartz makes obvious a single rib or joint and discloses a port as discussed above.  See especially Figures 3C and 3E, wherein the ridge 32a functions as a rib.  Mihira discloses obvious plural ribs, each created by protrusion B12, as shown by the figure below:

    PNG
    media_image3.png
    80
    296
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of the invention that that the sealing surface comprises at least one protruding rib in the region of the port to be welded in order to create a stronger seal portion.


As to claim 26, Swartz discloses a bulging membrane, see column 6, line 56, reciting “it is contemplated that either one or both of backing layers 24 and 34 of compression members 20 and 30 may be made of a resiliant material that is capable of accommodating the three-dimensional geometry of a separate element 14 to be incorporated into the heat-sealed product 12 such that an hermetic seal is formed between the film layers and the incorporated element.”

As to claim 27, Swartz as modified by Fujii and Mihira discloses and/or is capable of being used such that the outer clamping region is provided during the welding with a temperature which is less than the plasticizing temperature of the film to be welded.  See column 4, line 8, disclosing “the chilled coolant fluid is now directly channeled to the high-temperature sealing compression member. In addition, the present invention employs shaped, tubular sealing elements independent of any release material.”  See also column 9, line 12, disclosing “commingling the sealed edges of the total laminate, including the thin LCP layers using a median temperature of 425° C. (c. 800° F.), but with a very short impulse (less than 0.5 second) and immediately cooling the commingled materials at the seal line to room temperature in less than 3 seconds.”  The coolant fluid operation reads on the claimed limitation as the inner and outer regions are closer to the cooling source and thus cooler and capable of being kept below the plasticizing temperature.
Fujii and Mihira would also function such that during welding the inner clamping region is at a temperature which is less than the plasticizing temperature of the film that is to be welded.  

As to claim 28, Swartz discloses that the peripheral outer region of the sealing surface (17) is at one height with the respective adjoining clamping region (see Figures 2A-E).  Mihira also discloses the peripheral inner region of the sealing surface is at one height with the respective adjoining clamping region, which results in the pattern of seal strips 5 and weak auxiliary seal portions 7.

    PNG
    media_image3.png
    80
    296
    media_image3.png
    Greyscale


As to claim 29, Swartz does not disclose that the plateau is configured to form a thinned-out region of the weld seam that lies between non-thinned-out neighboring regions of the weld seam, said neighboring regions being thicker than the thinned-out region.
However, Mihira discloses that the plateau is configured to form a thinned-out region of the weld seam that lies between non-thinned-out neighboring regions of the weld seam, said neighboring regions being thicker than the thinned-out region. See especially protrusions B12, which results in the pattern of seal strips 5 and weak auxiliary seal portions 7.

    PNG
    media_image3.png
    80
    296
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the plateau is configured to form a thinned-out region of the weld seam that lies between non-thinned-out neighboring regions of the weld seam, said neighboring regions being thicker than the thinned-out region in order to create seals and weak auxiliary seals as taught by Mihira.

As to claim 30, Swartz discloses that the welding jaw comprises a recess that extends transverse to the sealing strip, the recess defining a trench that is crossed by the sealing strip and that is sized to accommodate a ship-shaped portion of a port of a medical bag to permit welding the film to the port (visible in Figures 2D-F and 3A-E), See column 6, lines 47-63, disclosing:
In a fourth, alternate, embodiment, an example being shown in FIG. 2D, one or both of the compression members 20 and 30 may have a three-dimensional conformation at one or more points along their surface, such that, as shown in FIG. 3E, one or more separate workpiece elements 14 having regular or irregular geometries in cross-section may be accommodated so they may be incorporated into the heat-sealed product 12 such that an hermetic seal is formed between the film layers and the incorporated element.
In a fifth embodiment related to the fourth embodiment, it is contemplated that either one or both of backing layers 24 and 34 of compression members 20 and 30 may be made of a resiliant material that is capable of accommodating the three-dimensional geometry of a separate element 14 to be incorporated into the heat-sealed product 12 such that an hermetic seal is formed between the film layers and the incorporated element.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK